EXHIBIT12.1 Alpha Natural Resources, Inc Computation of Ratio of Earnings to Fixed Charges (Amounts in thousands except ratio) ThreeMonthsEnded NineMonthsEnded September30, September30, 2008 2007 2008 2007 Earnings: Income from continuing operations before income taxes $ 70,761 $ 11,917 $ 189,414 $ 30,438 Adjustments: Fixed charges 7,750 10,844 50,113 33,139 Loss from equity investees 35 71 539 108 Amortization of capitalized interest 48 21 140 50 Capitalized interest (271 ) (168 ) (537 ) (920 ) $ 78,323 $ 22,685 $ 239,669 $ 62,815 Fixed Charges: Interest expense $ 6,995 $ 10,170 $ 33,594 $ 30,214 Loss on early extinguishment of debt 33 - 14,702 - Portion of rental expense representative of interest 451 506 1,280 2,005 Capitalized interest 271 168 537 920 $ 7,750 $ 10,844 $ 50,113 $ 33,139 Ratio of earnings to fixed charges 10.11 2.09 4.78 1.90
